OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on September 12,1972 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he is currently employed as an attorney with the Federal Energy Regulatory Commission in Washington, D.C., that he has never practiced law in New York, that he does not intend to return to this State to practice *365law, and that he is resigning because he no longer wishes to maintain his attorney registration in this State. There are no complaints pending against him.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.